[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-12671         ELEVENTH CIRCUIT
                                  Non-Argument Calendar      JANUARY 5, 2011
                                ________________________        JOHN LEY
                                                                 CLERK
                                    Agency No. 13462-09


LARRY R. BRADSHAW,

lllllllllllllllllllll                                             Petitioner - Appellant,

                                            versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

llllllllllllllllll                                            lllRespondent - Appellee.

                                ________________________

                            Petition for Review of a Decision of the
                                    United States Tax Court
                                 ________________________

                                      (January 5, 2011)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

         Larry R. Bradshaw, proceeding pro se, appeals the decision by the tax court
finding him liable for deficiencies in income tax for the years 2004, 2005, and

2006, as well as for penalties for his failure to file income tax returns and pay

estimated taxes. Bradshaw does not contest the tax itself, but nonetheless avers

that he should not be required to pay. After a thorough review of the record, we

reject this argument and affirm.

      We review the decision of the tax court’s factual findings for clear error and

its legal conclusions de novo. Estate of Whitt v. Commissioner, 751 F.2d 1548,

1556 (11th Cir. 1985). The Commissioner’s determination of a deficiency is

presumed correct and the taxpayer has the burden of proving by a preponderance

of the evidence that it is incorrect. Id. A taxpayer’s bank deposits provide prima

facia evidence of income, and the taxpayer has the burden of proving that the bank

deposits are not taxable income. Tokarski v. Commissioner, 87 T.C. 74, 77

(1986).

      Bradshaw concedes on appeal that the underlying tax is lawful, and

additionally he does not offer evidence disputing that he received the allegedly

taxable income. Accordingly, he has abandoned any claim of error with respect to

the tax court’s determination of the tax. See Marek v. Singletary, 62 F.3d 1295,

1298 n.2 (11th Cir. 1995) (“Issues not clearly raised in the briefs are considered

abandoned.”). Instead, Bradshaw attacks the fairness and integrity of the IRS

                                          2
officials who effected the tax as well as of the tax court that reviewed his

challenge. However, Mr. Bradshaw fails to support his significant assertions with

evidence. As such, we reject them, and affirm the decision of the tax court, which

properly concluded that Bradshaw has failed to adduce evidence disputing the

prima facia case established through his bank deposits. See Tokarski, 87 T.C. at

76.

      For these reasons, we affirm.

      AFFIRMED.




                                          3